Citation Nr: 9917245	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  95-32 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected psuedofolliculitis barbae, on appeal from the 
initial grant of service connection.

2.  Entitlement to a permanent and total rating for pension 
purposes to include the issue of extraschedular entitlement 
under 38 C.F.R. §  3.321 (b)(2).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel

INTRODUCTION

The appellant had active service from December 1972 to 
February 1975.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of a rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Petersburg, Florida, in June 1995 which denied 
entitlement to a permanent and total disability rating for 
pension purposes.  This rating decision also granted service 
connection for pseudofolliculitis barbae, evaluated as 
noncompensable.

The veteran testified at a hearing at the RO in January 1996.  
A transcript of that hearing is in the claims folder.  At the 
hearing, the veteran withdrew a claim for service connection 
for a bilateral knee disorder.

The issue of entitlement to a permanent and total rating for 
pension purposes will be the subject of a remand at the end 
of this decision.


FINDING OF FACT

The veteran's service-connected pseudofolliculitis barbae is 
manifested by complaints of itching and exudation involving 
the facial area but has not resulted in extensive lesions or 
marked disfigurement.  


CONCLUSION OF LAW

The schedular criteria for a 10 percent evaluation for 
pseudofolliculitis barbae have been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.118, Diagnostic Codes 7899-7814 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.

The service medical records disclose that the veteran was 
seen from July 1973 to May 1974 with assessments of 
pseudofolliculitis barbae.  

The veteran had a period of VA domiciliary care from January 
to September 1995.  In February, he was treated for a 
follicular abscess which was beginning to drain on the right 
side of the chin.  He was referred to a surgical clinic for 
incision and drainage of an abscess of the right cheek/chin.  
In March 1995, he was seen in dermatology for follow-up on 
pseudofolliculitis barbae.  He had small (1 mm.) papules of 
the neck and no lesions on the face, except for a scar on the 
left [sic] jaw where an abscess had been lanced.  On the 
September 1995 discharge summary from the domiciliary, 
folliculitis was one of the diagnoses, and small papules on 
the face, question of cystic lesion on the right chin, non-
inflamed, were noted.

In October 1995, the veteran was seen in the dermatology 
clinic with a small area on the left lateral angle of the jaw 
of small folliculitis over the base of the beard.  There was 
no crusting.  The rest of the jaw and neck were OK.  On the 
right jaw, an area of crusting was noted.  There was no 
drainage.  The assessment was pseudofolliculitis barbae, and 
topical erythromycin was prescribed, without refill.

The veteran testified at a hearing at the RO in January 1996.  
He claimed that his pseudofolliculitis itched a lot.  He had 
a couple of pustules on the side of his face.  He maintained 
that this interfered with his occupation as a cook.  He 
stated that shaving aggravated this condition.  He stated he 
was working in the culinary field until the beginning of 
January 1996.  He said it constantly itched and that the 
bumps would burn and sting.  He later testified that he had 
recently (January 1996) quit his employment as a cook because 
he had problems with his feet.

On hospitalizations for unrelated conditions in February and 
April 1996, there was no mention of pseudofolliculitis barbae 
on examination, nor was any treatment provided for it.

The veteran received a VA skin examination in January 1997.  
He complained of a skin rash that had its onset in service.  
The rash was at the bearded area.  He stated that when he 
shaved every day the rash was more severe.  The subjective 
complaints included itching, occasional pain, with the most 
significant factor being the itching.  He also complained of 
occasional draining sores.  On examination, the veteran was 
not clean-shaven.  There were several areas throughout the 
beard consisting of cellulitis with small abscess formations 
and scarring.  There were small pustules within the follicle 
of the beard on the face.  The distribution of the skin 
disorder was in the bearded area.  The lesions were round, 
small pustules.  There were no nervous manifestations 
apparent.  The examiner did not feel colored photographs 
would be essential.  The diagnosis was pseudofolliculitis 
barbae.  

The veteran received a VA general examination in January 
1997.  He stated that he had not worked since July 1995.  He 
had been employed at Good Samaritan Nursing Home as a cook.  
He stated that he had lost several other jobs because of 
problems with his skin and the beard area of his face.  He 
was presently working part time for Staffing Personnel which 
was temporary employment.  He presently was doing warehouse 
work.  He had been employed there for the past 5 to 6 months.  
His present complaints included a rash on his face and dry 
skin.

On examination, there was a facial rash in the bearded area 
consistent with pseudofolliculitis barbae.  He tried to keep 
his beard short and was not shaving and the rash was 
moderately improved.  He used antibiotic liquid, a form of 
erythromycin, at this time.

Legal Analysis

The appellant has submitted evidence which is sufficient to 
stated a well-grounded, or plausible, claim.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  When a claimant is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
rating and the claim remains open.  Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998) ; 
Peyton v. Derwinski, 1 Vet.App. 282 (1991).

In rating a disability for VA compensation purposes, an 
unlisted condition is to be rated under a closely-related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (1998).  When an 
unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" as follows:  The first 2 digits 
will be selected from that part of the schedule most closely 
identifying the part, or system, of the body involved; the 
last 2 digits will be "99" for all unlisted conditions.  
With diseases, preference is to be given to the number 
assigned to the disease itself; if the rating is determined 
on the basis of residual conditions, the number appropriate 
to the residual condition will be added, preceded by a 
hyphen.  38 C.F.R. § 4.27 (1998).  

In this case, the RO has rated the veteran's service 
connected pseudofolliculitis barbae under Diagnostic Codes 
7899-7814.  Diagnostic Code 7814 is for tinea barbae, which 
is evaluated as eczema (Diagnostic Code 7806) and is 
dependent upon the location, extent, and repugnant or 
otherwise disabling character of manifestations.  A 
noncompensable rating is assigned with slight, if any 
exfoliation, exudation, or itching, if on a nonexposed 
surface or small area.  A 10 percent evaluation contemplates 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent evaluation 
contemplates exudation, or constant itching, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation 
requires ulceration or extensive exfoliation or crusting and 
systemic or nervous manifestations.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (1998). 

The clinical record discloses that during his domiciliary 
stay in 1995, the veteran had small papules on his face, and 
he received treatment from dermatology and surgery on at 
least two occasions for incision and drainage of abscess 
related to the folliculitis.  However, his clinical records 
do not support his contention that the condition is constant.  
His treatment for it is intermittent.  He has had several 
hospitalizations, both during his domiciliary stay and 
subsequent to it, during which no evidence of 
pseudofolliculitis has been noted and no treatment provided.  
At the hearing in 1996, he testified that his 
psuedofolliculitis itched a lot and that it interfered with 
his occupation as a cook.  However, at that same hearing, he 
stated that he had quit his most recent job as a cook just 
that month, and it was because of problems he had with his 
feet.  On the January 1997 VA examination, he complained of 
significant itching and pain and occasional draining sores.  
On this examination, there were several areas throughout his 
beard consisting of small abscesses and scarring.  There were 
small pustules within the follicles of the beard on the area 
of the face but there were no nervous manifestations present.  
He told the examiner at that time that his most recent 
employment had ended in July 1995, but he also said he had 
been working for a temporary employment agency for the past 
five to six months.  The Board finds his inconsistency and 
contradictions as to his employment history and reasons for 
lacking employment to render his assertions as to the effect 
of his pseudofolliculitis on his employment to be lacking in 
credibility.  Likewise, the Board finds his assertion that 
the condition constantly itches and forms pustules to be in 
conflict with the medical evidence, which shows occasional 
treatment for flare-ups and two instances of treatment for 
follicular abscess.  Furthermore, the veteran told the VA 
examiner in January 1997 that he had occasional draining 
sores.  Therefore, the criteria for a 30 percent evaluation 
are not met.  The preponderance of the evidence is against 
any finding that the exudation or itching is constant.  The 
VA examiner did not feel the skin condition required 
submission of colored photographs, and there is no evidence 
that the condition is markedly disfiguring.  The condition is 
limited to the beard area of the face, and it is therefore 
not extensive.  

Neither is the condition productive of ulceration or 
extensive exfoliation or crusting with systemic or nervous 
manifestations.  There is no evidence that it is 
exceptionally repugnant.  Therefore, the preponderance of the 
evidence is also against a 50 percent evaluation.

While the preponderance of the evidence is against a 30 
percent or higher evaluation, consideration is given to a 10 
percent evaluation.  Although the veteran's testimony as to 
the frequency of flare-up of the condition is not credible, 
there is credible supporting evidence that the condition 
does, on occasion, cause exudation and itching, and the face 
is an exposed area.  Therefore, the Board finds that the 
evidence is at least in equipoise and supports a 10 percent 
evaluation based on the complaints of itching and the 
pustules on the face.


ORDER

An increased rating of 10 percent is granted for 
pseudofolliculitis barbae, subject to the regulations 
applying to payments of monetary benefits.


REMAND

The following ratings were assigned by the RO for the 
nonservice-connected disabilities; degenerative joint disease 
of the right and left knees, 10 percent; history of 
poliomyelitis, 10 percent; residuals of right shoulder 
injury, 0 percent; chronic anemia, 30 percent; concentric 
left ventricular hypertrophy with diastolic dysfunction, 10 
percent; hemorrhoidectomy, noncompensable; sebaceous cyst, 
post incision and drainage and callus under right first 
metatarsal, noncompensable. 

The RO must rate all of the veteran's nonservice-connected 
disabilities which are innocently acquired.  See Roberts v. 
Derwinski, 2 Vet. App. 387, 390 (1992), citing 38 C.F.R. 
§§ 3.340(a), 4.15, 4.17 (1998) (before a determination can be 
made as to whether a total and permanent disability rating 
for pension purposes is warranted, "an evaluation must be 
performed under the Schedule for Rating Disabilities to 
determine the percentage of impairment caused by each 
disability.").  This has not been done.  The RO has not 
rated the veteran's pes planus with bunions, nor has the RO 
determined whether the right metatarsal callus is part of the 
pes planus disability.  The right metatarsal callus has 
previously been rated under Diagnostic Codes 7899-7806 in 
conjunction with the sebaceous cyst residuals, which appears 
to be totally unrelated. 

With regard to a higher rating for the cardiovascular 
condition, the provisions of Diagnostic Code 7000, the 
Diagnostic Code assigned by the RO, were revised by VA, 
effective January 12, 1998.  See 62 Fed. Reg. 65,207-224 
(December 11, 1997).  The current rating criteria are 
codified at 38 C.F.R. § 4.104, DC 7000 (1998); the previous 
criteria were codified at 38 C.F.R. § 4.104, DC 7000 (1997).  
The revision incorporates objective measurements of the level 
of physical activity, expressed numerically in metabolic 
equivalents (METs), at which cardiac symptoms develop.

The METs are measured by means of a treadmill test.  However, 
it is recognized that a treadmill test may not be feasible in 
some instances owing to a medical contraindication, such as 
unstable angina with pain at rest, advanced atrioventricular 
block, or uncontrolled hypertension.  If a treadmill test is 
thought to be inadvisable due to factors including the 
foregoing, the examiner's estimation of the level of 
activity, expressed in METs and supported by examples of 
specific activities, such as slow stair climbing or shoveling 
snow that results in dyspnea, fatigue, angina, dizziness, or 
syncope, is acceptable.  See 38 C.F.R. § 4.104, Note (2) 
(1998).  In addition, the modified rating schedule slightly 
changed the rating criteria for hypertension under Diagnostic 
Code 7101.  All diagnoses of hypertension must be confirmed 
by readings taken two or more times on at least three 
different days.  Diagnostic Code 7101 (1998).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary of the 
VA to do otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991):  VAOPGCPREC 11-97 
(March 25, 1997).  

The medical evidence of record is insufficient to adequately 
rate the cardiovascular condition under the new diagnostic 
criteria.  Also, the RO has rated the veteran's hypertension 
as a part of his left ventricular hypertrophy, and it is not 
clear from the medical evidence whether the two are part of 
the same condition or are separate medical conditions.  
Medical clarification should be sought.

Accordingly,  this claim is REMANDED for the following:

1.  Obtain copies of any recent VA outpatient 
treatment and hospitalization records of the 
veteran for any of his innocently acquired 
disabilities from April 1996 to the present 
and associate any such records with the 
claims file.

2.  Afford the veteran such VA general 
medical and special examinations as are 
necessary to evaluate his innocently-
acquired disabilities as to the diagnosis 
and extent of disability.  The veteran's 
claims folder should be made available to 
the examiner(s) for review before the 
examinations.  All indicated tests should 
be performed.  Each examiner should 
render an opinion as to what effect the 
disabilities found have on the veteran's 
ability to work, and state whether the 
veteran's disabling conditions are 
susceptible to improvement through 
appropriate treatment.  In particular, 
the effect of pain on employability 
should be discussed.  The factors upon 
which the opinions are based must be set 
forth.

With respect to any cardiovascular 
condition, including hypertension, the 
examiner is asked to provide an 
examination that includes testing 
appropriate to evaluate the veteran under 
the diagnostic criteria contained in 
38 C.F.R. § 4.104 (1998).  Attention is 
drawn to the January 1995 echocardiogram 
report in the claims folder, in which 
severe concentric left ventricular 
hypertrophy; normal wall motion and 
ejection fraction (65%); trivial mitral 
regurgitation but all valves 
morphologically normal; and diastolic 
left ventricular dysfunction were 
assessed.  If this assessment is current, 
the examiner is asked to state whether 
that is evidence of cardiac hypertrophy 
and whether it is evidence of valvular 
heart disease or any other disease of the 
heart.  The level of metabolic 
equivalents (METs) at which dyspnea, 
fatigue, angina, dizziness, or syncope 
develops may be required for evaluation.  
If a laboratory determination of METs by 
exercise testing cannot be done for 
medical reasons, an estimation by a 
medical examiner of the level of activity 
(expressed in METs and supported by 
specific examples, such a slow stair 
climbing or shoveling snow) that results 
in dyspnea, fatigue, angina, dizziness, 
or syncope may be used.  In addition, a 
diagnosis of hypertension is contained in 
the veteran's medical records.  The 
examiner is asked to determine whether 
that hypertension is a part of 
hypertensive heart disease, in which case 
workload equivalent in METs is required 
for evaluation, or is hypertensive 
vascular disease, requiring evaluation on 
the basis of repeated readings taken two 
or more times on at least three different 
days.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101.  For purposes of evaluation of 
hypertensive vascular disease, the term 
hypertension means that the diastolic 
blood pressure is predominantly 90mm. or 
greater, and isolated systolic 
hypertension means that the systolic 
blood pressure is predominantly 160mm. or 
greater with a diastolic blood pressure 
of less than 90mm.

All musculoskeletal conditions are to be 
evaluated,.  Whether calluses on the 
veteran's feet are related to bilateral 
pes planus should be discussed.  The 
veteran is to be examined for 
hemorrhoids, and any hemorrhoidal 
condition is to be described fully, to 
include whether there is evidence of 
frequent recurrence, persistent bleeding, 
or secondary anemia.  Whether the veteran 
is anemic should be determined by 
appropriate testing, and any 
symptomatology or signs attributable to 
the anemia should be described. 

If, in any examiner's medical opinion, 
the need for further testing or 
specialist examinations is apparent, such 
testing or examination is to be 
accomplished prior to return of the 
examination reports.

3.  Following completion of the above, 
review the claims folder and ensure that 
the reports include fully detailed 
descriptions of all opinions requested.  
If any report does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998).

4.  Ask the veteran to submit an up-to-
date Employment Statement.

5.  When the above development has been 
completed, review the case and prepare a 
rating action which lists all the veteran's 
innocently-acquired disabilities and the 
percentage evaluation assigned to each 
disability. In evaluating the degree of the 
veteran's disability due to any nonservice-
connected cardiovascular disorder and 
hypertension, consider whether either the new 
or the old version of the rating criteria for 
cardiovascular disorders is more favorable to 
the pertinent claim.  See VAOPGCPREC 11-97 
(March 25, 1997).  If either version of the 
rating criteria would be more favorable, 
apply the one more favorable to the 
appropriate claim.  If the result is the same 
under either criteria, the RO should apply 
the revised criteria from the effective date 
of the revised criteria, January 12, 1998.  
Prior to that date, apply the old criteria.  

If the decision remains adverse to the 
veteran, he should be furnished a 
Supplemental Statement of the Case (SSOC) 
which includes a recitation of the 
percentage rating for each diagnosed 
disability, citing the appropriate 
diagnostic code for each and providing a 
discussion of applicability to the 
veteran's disabilities.  The SSOC must 
discuss the veteran's disabilities in 
terms of both the unemployability 
standard and the average person standard.  
38 U.S.C.A. § 1502(a)(1) (West 1991); 38 
C.F.R. §§ 3.321, 4.15, and 4.17 (1998).  
Whether an extraschedular rating is 
appropriate should be discussed.  Allow 
an appropriate period of time for 
response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed, but he is free 
to furnish additional evidence and argument to the RO while 
the case is in remand status.  Booth v. Brown, 8 Vet. App. 
109 (1995).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

